Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 29 March 2021.  
Claims 4-5 are amended.
Claims 1-3 are withdrawn.
Claims 4-6 are currently pending and have been examined.


Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites, “a URL server configured to find an address associated with the type identification of the personal data device;” Paragraphs [0022]-[0023] of the instant specification recites:
[0022]	Assuming the URL database server 24 recognizes the obtained marker ID as a number or value associated in the DB 26 with the URL or address of the content management server 30, the URL database server 24 accordingly returns that URL or address (i.e., the target URL or address) to the URL server 22. In turn, the URL server 22 and/or the software running thereon makes an http response back to the portable or mobile device 12 and passes thereto the target URL or other address provided by the URL database server 24.

 [0023]	In response to receiving the target URL or other like address, the device 12 or the software running thereon (e.g., the scanning software) then opens a default or other web browser on the portable/mobile device 12 and makes an http post to the target URL. Accordingly, the http post directs the user 10 (i.e., the web browser running on the device 12) to the content management server 30 and the following information is passed in the http header: Marker ID that was obtained from the scanned or otherwise read marker; an identifier specifying the type of barcode or marker used; a numerical or alphanumerical or other suitable user ID (e.g., which may be contained in the device 12 or the scanning software) that identifies the customer 10; a version number of the scanning software used to scan or read the barcode or other marker; and optionally other information that may be available, e.g., such as a date and/or time of the scan, the GPS (Global Positioning System) coordinates of where the scan was performed or the current location of the device 12, the type (i.e., make and/or model) of the device 12 being used to scan the marker, etc.

As revealed by paragraph [0023] of the instant specification the user device makes/sends an http post to the target URL, which includes type identification of the user device/personal data device. However, the target URL is a URL address of the content management server and not the URL server as explained in paragraph [0022]. Therefore, this limitation is considered to be new matter. Claims 5-6 inherit the deficiency noted in claim 4.  
	Claim 4 recites, “a content management server configured to create, in response to receiving the information and type identification from the database, a first web page…” As described in paragraph [0023] of the instant specification the type information is received from the user device/personal data device and not from the database. Therefore, this limitation is considered to be new matter. Claims 5-6 inherit the deficiency noted in claim 4.


Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 6, 13, and 20 of claim 4 recite, a “content management system”. Line 14 of claim 4 recites a “content management server”. It is unclear if the server in line 14 is the same or different from the system recited in lines 6, 13, and 20. Claims 5-6 inherit the deficiency noted in claim 4. Appropriate correction is required.
Claim 4 recites, “a URL server configured to find an address associated with the type identification of the personal data device;” The specification does not disclose any meaningful structure/algorithm explaining how the URL server would find an address associated with type identification. One of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised to what structure is needed to perform this function or how an address associated with the type identification would be used by the URL server in directing the device to the content management server.  Claims 5-6 inherit the deficiency noted in claim 4. Appropriate correction is required.
Claim 4 recites, “a content management server configured to create, in response to receiving the information and type identification from the database, a first web page…” It is 
For examination purposes the examiner will examine claim 4 to read:
4. A merchandising system, comprising: 
a brand identification device associated with a consumer good, the brand identification device including information that is at least one of encoded or printed; 
a personal data collection device configured to perform at least one of reading and decoding the information contained on a brand identification device, the personal data device being configured to transmit the information to a URL server; 
a database containing details of associated goods or services related to the information transmitted from the personal data collection device;
the URL server configured to:
	find an address associated with a content management server; and
make an http request back to the personal data collection device, wherein the http request includes the address associated with the content management server which directs the user of the personal data collection device to the content management server; 
the content management server configured to:
receive a type identification of the personal data device; and
in response to the received type identification, a first web page optimized for the personal data collection device based at least in part on the type identification, the first web page providing the details of the associated goods or services from the database and including dynamic content for the consumer good wherein the content management server provides for a redirect to a third party server and includes information that may be used by the third party server to generate a customized second web page for the specific product. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tran et al. (US 2010/0191578 A1) in view of Seubert et al. (US 2008/0120129 A1).

Claim 4 –
As per claim 4, Tran discloses a merchandising system, comprising: 
a brand identification device associated with a consumer good, the brand identification device including information that is at least one of encoded or printed; (see “optical pattern” in paragraph [0052]; The examiner notes the optical patter 604 of Tran is an encoded pattern that is printed onto a fashion item’s price tag as described in paragraph [0055] and Fig. 6)

a personal data collection device configured to perform at least one of reading and decoding the information contained on the brand identification device, the personal data device being configured to transmit the information to a content management system; (see “servers” in paragraph [0039]; “The integrated application may then read and analyze the optical pattern…(e.g. with a camera of the electronic device) to determine additional, enhanced information…The optical pattern…can include a serial number…allowing the integrated application to access a remote database of associated fashion item information.” in paragraph [0052])
a database containing details of associated goods or services related to the information transmitted from the personal data collection device; (see “a remote database of associated fashion item information” in paragraph [0052])
the content management system configured to: 
receive the information, (see paragraph [0052]) and 
create, in response to the received the information, a first web page, the first web page providing the details of the associated goods or services from the database and including dynamic content for the consumer good wherein the content management system provides for a redirect to a third party server and includes information that may be used by the third party server to generate a customized second web page for the specific product. (see “the electronic device can securely connect to one or more servers associated with the fashion provider” in paragraph [0039]; “a push notification (e.g., a notification that utilizes an internet protocol ("IP") connection to forward notifications from the servers of third party applications to an electronic device)” in paragraph [0044]; and paragraph [0055])

a URL server; and 
the URL server configured to: 
find an address associated with a content management server; and
make an http request back to the personal data collection device, wherein the http request includes the address associated with the content management server which directs the user of the personal data collection device to the content management server;
Hall teaches a URL server (see “proxy server 15” in paragraph [0044]; and “predetermined barcode resolution server” in paragraph [0060] of Hall); and the URL server configured to: find an address associated with a content management server (see paragraphs [0061]-[0063]; and [0066] of Hall); and make an http request back to the personal data collection device, wherein the http request includes the address associated with the content management server which directs the user of the personal data collection device to the content management server (see paragraphs [0050], [0061]-[0063] of Hall). The system of Hall is applicable to the system of Tran as they both share characteristics and capabilities, namely, they are directed to acquiring product information from a device via a QR code. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify transmitting the information to a content management system of Tran to be transmitted to a URL server that directs the personal data collection device to the content management server as taught by Hill. One of ordinary skill in the art at the time of the invention would have been motivated to modify Tran in order for valuable data regarding the use of 2D codes may be obtained without requiring specific data to be encoded into the 2D codes (see paragraph [0051] of Hall).

a content management system configured to: 
receive a type identification of the personal data device, and 
create, in response to the received type identification, a first web page optimized for the personal data collection device based at least in part on the type identification.
Seubert teaches a content management system configured to: receive a type identification of the personal data device (see “Server 302 can accept data from client 304 via the web browser…and return appropriate HTML or XML responses to the browser” in paragraph [0519]; “GUIs for a particular target device” in paragraph [0530]; Fig. 3A and 5A of Seubert); and create, in response to the received type identification, a first web page optimized for the personal data collection device based at least in part on the type identification (see paragraphs [0519] and [0530]; Fig. 3A and 5A of Seubert). The system of Seubert is applicable to the system of Tran as they both share characteristics and capabilities, namely, they are directed to acquiring product information from a device via a server. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system of Tran in view of hall to include type information of the personal data collection device and creating a web page based in part on the type identification as taught by Seubert. One of ordinary skill in the art at the time of the invention would have been motivated to modify the combination of Tran in view of Hall in order to accommodate different levels or capabilities of target devices (see paragraph [0530] of Seubert).

Claim  5 –
Tran in view of Hall and Seubert teach the system of claim 4 as described above.  
Tran further discloses a system:
wherein the content management system is further configured to provide the first web page to be received by the personal data device. (see paragraphs [0039] and [0055])

Claim  6 –
Tran in view of Hall and Seubert teach the system of claim 4 as described above.  
Tran further discloses a system:
further comprising a retail service location to permit a consumer to purchase the consumer good. (see “physical store” in paragraph [0035]; “store in which the user is located” in paragraph [0055])


Response to Arguments
Applicant's arguments filed 29 March 2021, with respect to 35 USC § 103, have been fully considered but are moot under new grounds of rejection. The claims are rejected for the reasons given in the rejections above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/            Primary Examiner, Art Unit 3625